PER CURIAM
Mother appeals a judgment that terminated her parental rights to her three children. ORS 419.523(2). She first contends that the social agencies involved did not provide her with individualized psychotherapy and, therefore, failed to fulfill their statutory duty to exert “reasonable efforts” to assist her in adjusting her circumstances. ORS 419.523(2)(e). On de novo review, we conclude that Children’s Services Division made reasonable efforts to assist mother.1
Mother next contends that, although the court provided appointed counsel, she did not receive effective assistance of counsel. The question of counsel’s effectiveness in a parental termination proceeding may not be raised on direct appeal. State ex rel Juv. Dept. v. Geist, 97 Or App 10, 775 P2d 843 (1989).
Affirmed.

 The trial court noted in the order that mother “has been accorded more social service assistance than virtually any litigant seen by this Court or the C.S.D. worker, but cannot use these resources to become self-sufficient.”